DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 11-13, and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Choi (US 2016/0124557 A1) (“Choi”), in view of Park et al. (US 8,330,708 B2) (“Park”). 

    PNG
    media_image1.png
    632
    478
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    584
    516
    media_image2.png
    Greyscale

Regarding claim 1, Choi teaches in figure 4, and Examiner’s annotated figure 4 above,
a plurality of first pixels (D), 
wherein each of the plurality of first pixels (D) includes a first organic light emitting element (abstract) which outputs a red color light (D is red); 
a plurality of second pixels (E), 
wherein each of the plurality of second pixels (E) includes a second organic light emitting element (abstract) which outputs a green color light (E is green); and 
a plurality of third pixels (F), 
wherein each of the plurality of third pixels (F) includes a third organic light emitting element (abstract) which outputs a blue color light (F is blue), 
wherein the first organic light emitting elements (D) are arranged in point symmetry with respect to the second organic light emitting element (E) (where D and E are arranged in said symmetry; compare annotated figure 4 above to Applicant’s figure 2), 
the third organic light emitting elements (F) are arranged in point symmetry with respect to the second organic light emitting element (where F and E are arranged in said symmetry; compare annotated figure 4 to Applicant’s figure 2 above),


a first side of an anode (a first side of 432) of the second organic light emitting element (E) and a side of an anode having a smaller area of anodes (432 of D or F) of the first (D) and third organic light emitting elements (F), which are located on a latitudinal axis of the anode of 
a second side (a side of 432) of the second organic light emitting element (E) and a side of an anode having a larger area of the anodes (432 of F or D) of the first (D) and third organic light emitting elements (F), which are located on a longitudinal axis of the anode of the second organic light emitting element (along line B-B through E, or along line A-A through E)and face each other, are spaced apart by a second distance (second distance can be either B or A) (The limitations of this paragraph are going the second choice from the limitations above. For example if one chooses line A-A and all the relationships concerning this line for the first limitation, then this limitation will be line B-B and all the relationships concerning this line), 
Applicant is attempting to claim the shape and orientation of the second organic light emitting element E with respect to a side of the first light emitting element D or the third light emitting element F. As can be seen above in the comparison of Applicant’s figure 2 and Choi figure 4 we see that Choi teaches the same relationship, structure, and orientation of elements as Applicant. Applicant appears to state that the relative sizes of the anodes of the different pixels is not taught by the Choi reference. However, the court in Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984) held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from 

What Choi does not not expressly state:
the first distance is longer than the second distance.


    PNG
    media_image3.png
    274
    517
    media_image3.png
    Greyscale

Park teaches in figure 9, and Examiner’s figure 9 above:
the first distance (D5) is longer than the second distance (D6) (or vice versa, where D6 can be long than D5).
Park teaches that one of ordinary skill in the art would want to have different distance between the light sources, diagonally as well as straight, in order to reduce interference between the light sources. Col. 11-12 at lines 46-10. 
Thus, it would have been obvious to one of ordinary skill in the art to optimize the distances A, B, and C of Choi (these are equivalent to D5, d2, and D6 of Park) in order reduce the interference between the light emitted by each of the LEDs of Choi.

Regarding claims 2, and 12, Choi and Park teach,
wherein the anode (Choi 432) of the third organic light emitting element (Choi F) is spaced apart from the anode (Choi 432) of the first organic light emitting element (Choi D) by a third distance (Choi C; Park d2), and
the third distance (Choi C; Park d2), is longer than the first distance (Choi A; Park D5).
Regarding claims 6, and 16, Choi teaches in figure 4, and Examiner’s annotated figure 4 above,
wherein an area of the anode (432) of the first organic light emitting element (D) is different from an area of the anode (432) of the third organic light emitting element (F).
Regarding claims 7, and 17, Choi teaches in figure 4, and Examiner’s annotated figure 4 above,
wherein the area of the anode (area of 432) of the first organic light emitting element (D) is smaller than the area of the anode (area of 432) of the third organic light emitting element (F).
Regarding claim 11,
The difference between claim 11 and claim 1 is that claim 11 is claiming a display panel which includes all the features and limitations of claim 1, and a driving circuit. 
Choi teaches in ¶ 0075, that the display 400 includes a drive circuit 140. 
Therefore, Choi teaches all the limitations of claim 1, and the extra limitations contained in claim 11. 
Claims 4-5, 8, 14-15, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Choi, in view of Park, Wang et al. (US 2020/0357862 A1) (“Wang”) 
Regarding claims 4, and 14, 
Choi teaches:
In figure 4 that the shape of the anode of the LEDs can be square or oxtagonal-ish. The “ish” because of the electrode extension.
Park teaches:
In figure 9: the shape of the LEDs can be rectangular.

Choi and Park do not teach:
wherein the anode of the second organic light emitting element has an octagonal shape, and 
each of the anode of the first organic light emitting element and the anode of the third organic light emitting element has a polygonal shape.

Wang teaches:
In figure 1: the shapes of the LEDs can be rectangular or square;
In figure 2: the shapes of the LEDs can be square, octagonal, or bowties;
In figure 5: the shapes of the LEDs can square, or polygonal;
In figure 6: the shapes of the LEDs can be oval, octagonal, or hexagonal;
Further, in ¶ 0056, Wang teaches that one can vary the shapes of the LEDs, and that one of ordinary skill in the art is not limited to any particular shape. Thus, Wang, in ¶ 0056, and 
Regarding claims 5, and 15, Choi teaches in figure 4, and Examiner’s annotated figure 4 above,
wherein the longitudinal axis of the anode (long side of 432) of the second organic light emitting element (E) extends in a direction toward the anode (432) of the third organic light emitting element (F), and 
a latitudinal axis of the anode (432 on an opposite side of the long side of 432) of the second organic light emitting element (E) extends in a direction toward the anode of the first organic light emitting element (D).
Regarding claims 8, and 18, 
It is unclear from figure 4 of Choi whether:
an area of the anode of the second organic light emitting element is smaller than the area of the anode of the first organic light emitting element.

However, based upon Wang’s teachings that one can change the shape of the LEDs it would have been obvious to one of ordinary skill in the art that including in changing the shape of the LEDs would could also change the relative size of the different shapes of the LEDs. Thus, the limitation of claim 8 would have been obvious to one of ordinary skill in the art when combining the above references.
 

Response to Arguments
Applicant's arguments filed December 2, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments are not persuasive for the reasons given in claim 1. In short, the amendments to claim 1 are directed to the relative dimensions of the three pixels, and their anodes relative size and relationship to each other. The prior art device does not perform differently than the claimed device. The only potential difference between the claimed device and the prior art is the claimed relative relationship and dimensions. The court has stated “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device”. MPEP 2144.04(IV)(A). Therefore, the claims are not patentably distinct from the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822